Citation Nr: 0427970	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-02 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Propriety of the reduction of the 60 percent rating 
assigned to service-connected degenerative disc disease of 
the lumbar spine.

2.  Entitlement to an increased evaluation for service-
connected degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected gastroesophageal reflux disease 
(GERD).  


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The RO granted service connection for GERD and 
assigned a noncompensable rating in an August 2002 rating 
decision.  The veteran disagreed with the initial rating 
assignment.  Thereafter, in a December 2002 decision, the RO 
amended the initial rating to reflect assignment of a 10 
percent evaluation.  The veteran has indicated his intent to 
continue his appeal of the initial rating assignment.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  The veteran also 
appeals the January 2004 rating decision that reduced the 
rating assigned to service connected degenerative joint 
disease of the lumbar spine, from 60 percent to 20 percent, 
effective April 1, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

By way of history, in a rating decision dated in December 
1997, the RO granted service connection and assigned an 
initial 10 percent rating for degenerative disc disease of 
the lumbar spine, effective November 20, 1995.  In a final 
decision dated in April 1999, the Board denied entitlement to 
an increased rating.  The veteran next applied for an 
increase via a statement from his attorney, received by VA on 
October 31, 2002.

A January 2003 rating decision granted an increased rating of 
20 percent for the veteran's service-connected back 
disability, effective October 31, 2002.  Thereafter, a 
February 2003 decision granted an increased rating of 60 
percent, effective back to October 31, 2002.  

A June 2003 rating decision proposed to reduce the evaluation 
of the veteran's degenerative disc disease of the lumbar 
spine from 60 percent to 20 percent.  The RO cited to clear 
and unmistakable error in the February 2003 decision in 
applying the incorrect criteria governing the evaluation of 
intervertebral disc syndrome.  The regulatory criteria had 
been amended effective September 23, 2002 and that the 
veteran's claim was received on October 31, 2003, but, the 
February 2003 decision awarding a 60 percent rating applied 
the prior regulation (38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002)) to award an increase.  In June 2003 the RO applied 
the September 2002 regulatory changes applicable to the 
veteran's claim for increase, finding that, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 as revised at 67 Fed. Reg. 
42,345-54,349 (August 22, 2002), effective September 23, 
2002, a 20 percent evaluation, and no more, was warranted.  

Following the lapse of the required 60 days, in a January 
2004 rating decision, the RO applied the September 2002 
regulation changes and found that a 20 percent evaluation for 
the veteran's back disability was appropriate.  This decision 
also granted service connection for radiculopathy of the left 
lower extremity, as secondary to the veteran's service-
connected degenerative disc disease of the lumbar spine, and 
assigned a separate 10 percent evaluation, effective April 1, 
2004.  In effect, as described under Diagnostic Code 5293, 
effective September 2002, the RO rated the veteran's chronic 
orthopedic and neurologic manifestations separately.  The RO 
included a finding that such separate evaluations were more 
favorable to the veteran than assignment of one rating under 
Diagnostic Code 5293.  The veteran appealed that reduction, 
arguing that a 60 percent rating was warranted.

The RO accepted the veteran's notice of disagreement with the 
January 2004 reduction in benefits.  The Board finds, 
however, that the statement submitted by the veteran's 
attorney may also properly be construed as a notice of 
disagreement with the current ratings assigned to the 
veteran's degenerative disc disease of the lumbar spine.  In 
effect the veteran maintains that a 60 percent rating is 
warranted, not the 20 and 10 percent ratings currently 
assigned based on separate evaluation of the orthopedic and 
neurologic components of the veteran's disability pursuant to 
67 Fed. Reg. 54,345-54,349 (August 22, 2002), effective 
September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (2003); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic 
Codes 8520, 8260, 8270 (2003); and 68 Fed. Reg. 51,454-51,458 
(August 27, 2003), effective September 26, 2003 (see also 
69 Fed. Reg. 32,449 (June 10, 2004), effective September 26, 
2003).

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case.  Moreover, the statement 
of the case must be complete enough to allow the appellant to 
present written and/or oral arguments before the Board.  It 
must contain:

	(a) A summary of the evidence in the 
case relating to the issue or issues with 
which the appellant or representative has 
expressed disagreement; 
(b) A summary of the applicable laws 
and regulations, with appropriate 
citations, and a discussion of how such 
laws and regulations affect the 
determination; and 
(c) The determination of the agency 
of original jurisdiction on each issue 
and the reasons for each such 
determination with respect to which 
disagreement has been expressed. 

38 C.F.R. § 19.29 (2003); see also 38 U.S.C.A. § 7105(d)(1) 
(West 2002).

The statement of the case issued in May 2004 does not include 
notice and discussion appropriate to the veteran's appeal.  
First, the RO did not include notice of the procedural 
provisions relevant to reductions or the rating criteria 
relevant to the evaluation of neurologic impairment.  Nor did 
the RO clearly advise the veteran as to the nature of the 
ratings currently in effect, instead limiting its discussion 
to whether an evaluation in excess of 20 percent would be 
warranted for the veteran's spine instead of advising the 
veteran as to the reasons and bases for the assignment of a 
20 percent evaluation and a separate 10 percent evaluation, 
but no more, under the laws and regulations governing his 
appeal.  The RO's failure to issue an adequate statement of 
the case relevant to the reduction/rating issue before the 
Board is a procedural defect requiring remand.  Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995).  

The veteran is service-connected for GERD, currently 
evaluated as 10 percent disabling, under 38 C.F.R. § 4.114, 
Diagnostic Code 7399-7346 (2003), effective April 12, 2002.  
The veteran contends that he constantly suffers from 
epigastric distress with pyrosis and regurgitation and that 
he has pain in his shoulders and arms associated with 
heartburn or acid reflux.  He also states that he wakes at 
night due to heartburn and reports that he takes antacids 
daily.  As such, he claims that he should be entitled to an 
initial rating in excess of 10 percent for his service-
connected disability.   

VA regulations require that a supplemental statement of the 
case be furnished to the appellant if the RO receives 
additional pertinent evidence after a statement of the case 
or the most recent supplemental statement of the case has 
been issued and before the appeal is certified to the Board 
and the appellate record is transferred to the Board.  38 
C.F.R. § 19.31(b)(1) (2003).  In the present case, following 
the issuance of the statement of the case in February 2003, 
the record shows that relevant additional evidence consisting 
of Grand Island, Nebraska, VA Medical Center records dated 
January 2001 to February 2004 was submitted to the RO prior 
to the June 2004 certification to the Board.  The additional 
evidence contains medical evidence referable to the veteran's 
GERD and, therefore, is pertinent to the claim on appeal.  A 
remand of the case is therefore required to comply with 
38 C.F.R. § 19.31 (2003) (appellant has the right to have 
that additional evidence reviewed by the RO in the first 
instance unless he waives such consideration in writing).  In 
addition, while on remand, any outstanding records of 
relevant medical treatment should also be obtained for 
consideration in connection with the veteran's appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to reductions and to an increased rating 
for service-connected degenerative disc 
disease of the lumbar spine.  The 
statement of the case should include a 
recitation of the currently effective 
rating criteria pertinent to the 
evaluation of degenerative disc disease, 
and also include notice as to the rating 
criteria pertinent to the evaluation of 
orthopedic and neurologic manifestations 
of such, to include relevant changes made 
to the Rating Schedule during the appeal 
period.  The RO should include the 
reasons and bases for the assignment of 
the current 20 and 10 percent ratings for 
lumbar disability.  The veteran and his 
attorney should be advised of the need to 
perfect an appeal on this matter.

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed with respect to the claim of 
entitlement to an increased rating for 
GERD, consistent with all governing legal 
authority.  Such action should include 
informing the veteran of the evidence 
needed to support his initial rating 
claim and indicating whether the veteran 
should submit such evidence or whether VA 
will obtain and associate such evidence 
with the claims file.  The veteran should 
be requested to submit all evidence in 
his possession pertinent to the appeal of 
the rating assigned to GERD.  

3.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for GERD.  The RO should take 
the appropriate steps to obtain 
identified records which are not already 
associated with the claims file.  
A response, negative or positive, should 
be associated with the claims file.  The 
RO should, in any case, ensure that all 
relevant VA treatment or evaluation 
records are associated with the claims 
file.  

4.  The RO should then conduct any 
additionally-indicated development, to 
include affording the veteran any 
contemporary examinations deemed 
necessary for the appropriate 
adjudication of the initial rating claim.

5.  After completing the above, the 
veteran's initial rating claim should be 
re-adjudicated, based on the entirety of 
the evidence, to include records 
associated with the claims file after the 
February 2003 statement of the case was 
issued, with consideration of staged 
ratings pursuant to Fenderson v. West, 
12 Vet. App. 119 (1999).  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
attorney should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02. 



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

